--------------------------------------------------------------------------------

Exhibit 10.1




EXECUTION VERSION


LOCK-UP/LEAK-OUT AGREEMENT




THIS LOCK-UP/LEAK-OUT AGREEMENT (the “Agreement”) is made and entered into as of
the 31st day of March, 2008, between RICK’S CABARET INTERNATIONAL, INC., a Texas
corporation (“Rick’s”), and VINCENT PIAZZA (“Holder”).


WHEREAS, the Holder has agreed to sell to Rick’s 700 shares of common stock of
The End Zone, Inc., a Pennsylvania corporation (the “Company”) which represents
100% of the issued and outstanding shares of common stock of the Company
pursuant to the Second Amendment to Purchase Agreement between Holder, TEZ Real
Estate, LP, a Pennsylvania limited partnership, TEZ Management, LLC, a
Pennsylvania limited liability company, the Company, the Piazza Family Limited
Partnership, RCI Entertainment (Philadelphia), Inc., a Pennsylvania corporation,
Rick’s and RCI Holdings, Inc., a Texas corporation dated January 29, 2008, as
amended by the Third Amendment to Purchase Agreement (the “Amended and Restated
Purchase Agreement”); and


WHEREAS, under the terms of the Amended and Restated Purchase Agreement, the
Holder shall be entitled to receive 195,000 shares of common stock of Rick’s
(“Rick’s Common Stock”) upon the Closing of the Amended and Restated Purchase
Agreement (“Closing Date”), which is conditioned upon, among other things, the
execution and delivery of this Agreement; and


WHEREAS, the Holder has agreed to enter into this Agreement and to restrict the
sale, assignment, transfer, conveyance, or hypothecation of the Rick’s Common
Stock, all on the terms set forth below; and


WHEREAS, any capitalized terms not defined herein shall have the meaning set
forth in the Amended and Restated Purchase Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.
The Holder agrees he may not sell, pledge, hypothecate, transfer, assign or in
any other manner dispose of the Rick’s Common Stock for one year from the date
hereof.



2.
(a)
Thereafter, on or after one (1) year from the date hereof, the Holder shall have
the right, but not the obligation, to have Rick’s purchase from the Holder 5,000
of the Rick’s Common Stock per month (the “Monthly Shares”) calculated at a
price per share equal to $23.00 per share (“Value of the Rick’s Common Stock”)
until the Holder has received an aggregate of $4,485,000 from (i) the sale of
the Rick’s Common Stock, regardless of whether sold to Rick’s, sold in the open
market or in a private transaction or otherwise and (ii) the payment of any
Deficiency (as hereinafter defined) by Rick’s.  Holder shall notify Rick’s
during any given month of its election to “Put” the Monthly Shares to Rick’s
during that particular month and Rick’s shall have three (3) business days to
elect to buy the Monthly Shares or instruct the Holder to sell the Monthly
Shares in the open market.  At Rick’s election, during any given month, it may
either buy the Monthly Shares or, if Rick’s elects not to buy the Monthly Shares
from Holder, then Holder shall sell the Monthly Shares in the open market and
any deficiency between the amount which Holder receives from the sale of the
Monthly Shares and the Value of the Rick’s Common Stock (the “Deficiency”) shall
be paid by Rick’s within three (3) business days after receipt of written notice
from the Holder of the sale of the Monthly Shares which shall provide the
written sales confirmation and the amount of the Deficiency.  Rick’s obligation
under this Section 2(a) to purchase the Monthly Shares from Holder shall
terminate and cease at such time as Holder has received an aggregate amount of
$4,485,000 from (i) the sale of the Rick’s Common Stock, regardless of whether
sold to Rick’s, sold in the open market or in a private transaction or
otherwise, and (ii) the payments to Holder of any Deficiency by Rick’s.  Holder
agrees to provide monthly statements to Rick’s as to the total number of Rick’s
Common Stock which Holder sold and the amount of proceeds derived therefrom.
Except as set forth below in Section 2(b), nothing contained in this Section
2(a) shall limit or preclude Holder from selling the Rick’s Common Stock  in the
open market or require Holder to “Put” the Rick’s Common Stock  to Rick’s during
any given month.


 

--------------------------------------------------------------------------------

 



 
(b)
In the event the Holder elects not to “Put” the Rick’s Common Stock to Rick’s,
the Holder shall not sell more than 25,000 shares of Rick’s Common Stock per
30-day period and will not sell more than 75,000 shares of Rick’s Common Stock
per 90-day period regardless of whether the Holder “Puts” the Rick’s Common
Stock to Rick’s or sells them in the open market, in a private transaction or
otherwise.  In the event that the Holder elects to sell the Rick’s Common Stock
pursuant to this Section 2(b), then any amount sold at prices less than the
Value of the Rick’s Common Stock shall be deemed to be sold at $23.00 for
purposes of this Section 2(b).



3.
The Holder acknowledges and agrees that Rick’s may advise its Transfer Agent of
this Agreement and issue a stop transfer order to the Transfer Agent to ensure
that any sale of the Rick’s Common Stock by the Holder is in accordance with the
terms and conditions hereof.



4.
The Holder agrees that it will not engage in any short selling of the Rick’s
Common Stock during the term of this Agreement.



5.
Except as otherwise provided in this Agreement or any other agreements between
the parties, the Holder shall be entitled to their respective beneficial rights
of ownership of the Rick’s Common Stock, including the right to vote the Rick’s
Common Stock for any and all purposes.



6.
The resale restrictions on the Rick’s Common Stock set forth in this Agreement
shall be in addition to all other restrictions on transfer imposed by applicable
United States and state securities laws, rules and regulations.


 
Lock-Up/Leak-Out Agreement – Page 2

 

--------------------------------------------------------------------------------

 
 
7.
If either Rick’s or the Holder fails to fully adhere to the terms and conditions
of this Agreement, it shall be liable to the other party for any damages
suffered by the other party by reason of any such breach of the terms and
conditions hereof.  Rick’s and the Holder agree that in the event of a breach of
any of the terms and conditions of this Agreement by Rick’s or the Holder, that
in addition to all other remedies that may be available in law or in equity to
Rick’s or the Holder, as the case may be, a preliminary and permanent injunction
and an order of a court requiring Rick’s or the Holder to cease and desist from
violating the terms and conditions of this Agreement and specifically requiring
Rick’s or the Holder to perform their obligations hereunder is fair and
reasonable by reason of the inability of the parties to this Agreement to
presently determine the type, extent or amount of damages that Rick’s or the
Holder may suffer as a result of any breach or continuation thereof. In the
event of default hereunder, the non-defaulting party shall be entitled to
recover reasonable attorney's fees incurred in the enforcement of this
Agreement.



8.
This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, and may not be amended except by a written
instrument executed by the parties hereto.



9.
This Agreement shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Pennsylvania, without regard to principles of conflict of
laws.



10.
This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 
(SIGNATURES ON FOLLOWING PAGE)
 
 
Lock-Up/Leak-Out Agreement – Page 3
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.




Date: March 31, 2008
RICK’S CABARET INTERNATIONAL, INC.
             
By:
/s/ Eric Langan
   
Eric Langan, President
             
HOLDER
       
/s/ Vincent Piazza
 
VINCENT PIAZZA
       
Number of Rick’s Common Stock Subject to this Agreement:
       
195,000 shares of Rick’s Common Stock

 
 
Lock-Up/Leak-Out Agreement – Page 4
 

--------------------------------------------------------------------------------